DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8-10, 14-18, and 20-25 are pending and examined below. This action is in response to the claims filed 11/18/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 11/18/22, regarding 35 U.S.C. § 101 rejections have been fully considered and are partially found persuasive.  Amendments including “…control the deployed UAV…” in the independent claims are sufficient to overcome the 35 U.S.C. § 101 rejection and therefore the 35 U.S.C. § 101 rejection to claims 1-6, 8-10, 14-18, and 20 are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 11/18/22, regarding 35 U.S.C. § 102 rejections have been fully considered and are persuasive in view of amendments of 11/18/22.  However, upon further search considerations, new grounds of rejection are made in view of the art of record below.

New claims are likewise addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 14-18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kempel et al. (US 2018/0322749)

Regarding claims 1, 8, and 15, Kempel discloses a threat monitoring and response system including a system, comprising a processor to: transmit media and an event from a deployed unmanned aerial vehicle (UAV) (Fig. 1, ¶34-39, and ¶88-90 – personal safety drone corresponding to the recited UAV and monitoring data for threat monitoring and response system 100 corresponding to the recited transmit media and events from the UAV where GCC and RCC receive streaming monitoring data from one or more sensors of the personal safety drone including the first processor); 
receive an execution block dynamically generated based on smart insights generated by an artificial intelligence (AI) service from the media and the event, wherein the execution block comprises a self-contained sequence of commands that are executable by the deployed UAV without additional information from a server (¶30-32 and ¶56 - the Threat Response control system 114 can control subsequent communications with GCCs 120, RCCs 130, and/or threat response resources 140 in order to further oversee and orchestrate any needed threat responses where threat responses corresponding to the recited execution block based on machine learning 117 and threat analysis system 116 where responses can comprise the selection or activation of various pre-programmed routines corresponding to the recited the execution block comprises a self-contained sequence of commands that are executable by the deployed UAV without additional information from a server such as a default flight pattern hovering at a specified point relative to the user, while a remote agent can transmit additional a high-level operational command for the drone to change to a ‘follow’ mode and trail the user as he walks—the updated flight commands are not transmitted by the remote agent, but are instead generated by the onboard flight computer of the personal safety drone based on one or more pre-programmed routines corresponding to the ‘follow’ mode command); and 
generate vehicle specific commands based on the execution block (¶44-47 – sending the threat response commands to the personal safety drone corresponding to the recited sending the generated execution block to an edge device comprising a second processor to generate vehicle specific commands);
control the deployed UAV via the specific commands generated based on the execution block (¶55-56 – autonomous drone to execute pre-programmed routines corresponding to the recited control the deployed UAV based on specific commands generated based on the execution block).

Regarding claim 2, Kempel further discloses the deployed UAV comprises an unmanned aerial vehicle (¶89).

Regarding claim 3, Kempel further discloses the transmitted media comprises raw sensor data and the event comprises a detected object in the raw sensor data (¶86 and ¶96 - stream raw captured data to offload the computational expense of its analysis to the threat monitoring and response system 100 and tracking of a subject or other object may be in the raw sensor data).

Regarding claims 4, 10, and 18, Kempel further discloses the media and event comprise filtered raw media and events (¶55 - the personal safety drone might switch to an entirely local processing mode corresponding to the recited filtered raw media and events).

Regarding claim 5, Kempel further discloses the vehicle specific commands are to be executed on the deployed UAV (¶88-90 - calculate an adjusted path to avoid the obstacle corresponding to the recited execution block used to generate vehicle specific commands).

Regarding claim 6, Kempel further discloses the received media and the event are collected using commands associated with a predefined execution block (¶56 - commanded operations applied to the personal safety drone can comprise the selection or activation of various pre-programmed routines).

Regarding claims 7 and 19, Kempel further discloses the processor is to cause a different AI model to be selected for generating additional smart insights in response to the smart insights (¶29-32 – initial patter recognition system generates original smart insight to then cause threat analysis system to identify and then monitor threats.  Initial identification, further identification and classification, followed by monitoring utilizing machine learning utilizes different AI models).

Regarding claims 9 and 17, Kempel further discloses receiving, via the processor, a second execution block based on media and events received from the execution of the vehicle specific commands (¶99 - personal safety drone 240 can be commanded to fly to a greater height in order to a) provide continued video imagery of Subject 220 and the first threat 260 and b) permit a further investigation and analysis of the peripheral movement corresponding to the second threat 262. Based on such a further analysis the second threat 262 can be correctly identified and registered. Where further investigation based on initial threat analysis corresponding to the recited second execution block based on media and events received from the execution of the vehicle specific command).

Regarding claims 14 and 20, Kempel further discloses transmitting, via the processor, additional media and events collected by the deployed UAV during execution of commands associated with the execution block (¶98 - personal safety drone 240 immediately begins streaming monitoring data to threat monitoring and response system 100 for substantially real-time analysis).

Regarding claim 16, Kempel further discloses program code executable by the processor to send an idle execution block in response to detecting a request for a new execution block before the execution block is generated (¶75 – drone awaiting activation and deployment or  perform active patrols while awaiting a specific deployment corresponding to the recited idle command in response to detecting a request for a deployment corresponding to the recited new execution block before it is generated).

Regarding claim 21, Kempel further discloses the smart insights comprise a detected object (¶94 – follow command comprises a detected object).

Regarding claim 22, Kempel further discloses the smart insights comprise a detected condition (¶36 – requests from subjects or guardians corresponding to the recited detected condition).

Regarding claim 23, Kempel further discloses the detected condition comprises a detected temperature (¶43 – threat monitoring may include monitoring biometric data including body temperature).

Regarding claim 25, Kempel further discloses the system further comprises a local Al model to adjust the execution block before generating the vehicle specific commands (¶88 - the trained ML collision avoidance system is then loaded onto personal safety drone 240 for use where trained ML collision avoidance system corresponding to the recited AI model being loaded onto the personal safety drone corresponding to the recited local AI where collision avoidance adjusts execution block commands).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kempel et al. (US 2018/0322749), as applied to claim 22 above, in view of Postrel (US 2016/0328979).

Regarding claim 24, Kempel does not disclose utilizing air quality as a factor in determining smart insights however Postrel discloses a system for management of intelligent UAVs including the detected condition comprises a detected air quality (¶56 - sensing of various weather conditions such as wind and rain, air quality etc).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the threat monitoring and response system of Kempel with the weather/environmental sensors monitoring of Postrel in order to adjust routes and flight paths to avoid negative weather conditions (¶56).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carpenter et al. (US 2019/0028903) discloses a self organizing mobile network of drones including the utilization of one or more air quality sensors (¶83).

Mitchell et al. (US 2019/0031342) discloses a UAV surveying platform including the ability to conduct air quality tests (¶46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665